UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
NADIR OMAR ABDULLAH BIN              )
SA’ADOUN ALSA’ARY,                   )
a/k/a Ahmed Omar (ISN 30)            )
                                     )
       Petitioner,                   )
                                     )
       v.                            )  Civil Action No. 09-745 (RCL)
                                     )
BARACK OBAMA, et al.,               )
                                     )
       Respondents.                  )
____________________________________)

                                               ORDER

        The Court conducted a status conference in this matter on September 30, 2009. In

accordance with that proceeding, it is hereby

        ORDERED respondents provide their complete discovery within thirty (30) days of this

Order; it is further

        ORDERED that petitioner shall file his traverse within sixty (60) days of respondents’

final disclosures; and it is further

        ORDERED that the parties propose a schedule for judgment on the record within

fourteen (14) days of the filing of petitioner’s traverse.

        SO ORDERED.

        Signed by Royce C. Lamberth, Chief Judge, on September 30, 2009.